By the CouRT.
(Cranch, C. J., absent.)
The amendment is allowed on paying the costs of the term, and on the plaintiff’s being allowed a continuance if he wishes it.
*• They said it had been decided, on demurrer, during this term, that a judgment of a State court is a domestic judgment, and that nil debet is an improper plea to an action of debt upon such a judgment. So, in Skyren v. Lindo, in Alexandria, where the plaintiff brought an action upon the ease on a judgment obtained in Virginia, and the defendant was held to bail on affidavit, the Court suffered him to appear without special bail; and decided, on demurrer, that the action should have been debt, and not case. By the Constitution of the United States, “Full faith and credit shall be given by each State to the public acts, records, and judicial proceedings of every other State,” and by the Act of Congress of 26th May, 1790, those acts, when authenticated in the manner therein prescribed, shall have the same faith and credit as they would have had in the court whence the recordjs taken. The exemplification of the record on which this suit is founded, will have the same effect as if this suit had been in a county in Kentucky, and no other authentication will be required here than there. If, then, nil debet would be an improper plea there, it will be equally so here; and from a parity of reasoning, if mil tiel record would not only be an admissible plea, but the best adapted to try the question, on a suit in Kentucky, it will be so here.